Citation Nr: 0733392	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant had active military service in the U.S. Army 
Reserves from April 15, 1992 to June 10, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hypertension 
and schizophrenia.  The RO found that the veteran had not 
submitted new and material evidence to reopen the service 
connection claim for hypertension.  It appears that the 
service connection claim for paranoid schizophrenia was 
reopened and denied on the merits.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for hypertension and schizophrenia.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO.  A transcript of the hearing is of record.

The veteran testified at the hearing that he was withdrawing 
a claim for entitlement to non-service connected pension 
benefits.  A Substantive Appeal may be withdrawn in writing 
or on record during a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the appeal as to 
the issue of entitlement to non-service connected pension 
benefits; hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue.  Accordingly, the Board does not have jurisdiction and 
the issue of non-service connected pension benefit is 
dismissed.

The issue of service connection for schizophrenia has been 
recharacterized as indicated on the title page to comport 
with the evidence of record.

The issues of service connection for a psychiatric disorder, 
to include schizophrenia, and service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for paranoid schizophrenia/adjustment disorder in 
August 2001.  The veteran did not appeal the decision and it 
is now final.

2.  Evidence received since the final August 2001 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.

3.  The RO denied the claim of entitlement to service 
connection for hypertension in December 1996.  The veteran 
did not appeal the decision and it is now final.

4.  Evidence received since the final December 1996 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for hypertension.



CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
August 2001 RO decision and the claim of entitlement to 
service connection for a psychiatric disorder, to include 
paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence having been received since the 
December 1996 RO decision, the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Psychiatric Disorder, to include paranoid schizophrenia

The RO originally denied entitlement to service connection 
for paranoid schizophrenia in December 1996, on the basis 
that there was no evidence the condition was incurred in or 
caused by service.  The veteran did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  

The veteran filed subsequent claims to reopen in March 1999 
and December 2000, which were denied by the RO in March 1999 
and August 2001, respectively, on the basis that the veteran 
had not submitted new and material evidence to reopen the 
claims.  The veteran did not appeal the last final denial in 
August 2001; so that decision became final, as well.  Id.

The veteran filed his current claim to reopen service 
connection for schizophrenia in July 2004.

Evidence received since the last final RO decision consists 
of an August 1992 private mental health assessment, which 
shows complaints of depressed mood with insomnia because of 
intrusive thoughts, crying spells, poor concentration, 
decreased ability to function, and audio hallucinations.  The 
assessment was rule out major depression.  The veteran 
testified at an August 2007 Board hearing that he loved being 
in the military and had been getting ready to go to war as a 
squad leader when he was administratively discharged.  He 
indicated that he could not adjust to civilian life and was 
still marching around and performing military actions and 
that he was embarrassed as a former squad leader that he 
needed psychiatric treatment.  Current VA medical records 
dated from 2005 to 2006 note a past medical history of 
paranoid schizophrenia.  

The August 1992 private mental health assessment is new, as 
it was not previously considered by the RO.  It is material, 
as it relates to an unestablished fact necessary to 
substantiate the claim, specifically a possible psychiatric 
diagnosis approximately two months after discharge from 
active service.  The veteran's testimony also addresses why 
he believes his current psychiatric diagnosis is related to 
service; and the current VA medical records show a continued 
diagnosis of paranoid schizophrenia.  This evidence raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.  The information thus 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

Hypertension

The RO originally denied entitlement to service connection 
for hypertension in December 1996, on the basis that there 
was no evidence this condition was incurred in or caused by 
service.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  

The veteran filed his current claim to reopen service 
connection for hypertension in July 2004.

Evidence received since the last final RO decision consists 
of current VA medical records dated from December 2005 to 
September 2006 documenting the veteran's uncontrolled 
hypertension.  The veteran also testified at the August 2007 
Board hearing that in service he would experience dizziness 
and headaches.  

The evidence presented in the VA medical records and during 
the veteran's testimony is new, as it was not previously 
considered by the RO; and material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically a definite continued diagnosis of hypertension 
and in-service complaints of relevant symtomatology.  This 
evidence raises a reasonable possibility of substantiating 
the claim for entitlement to service connection for 
hypertension.  The information thus constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and reopening the claim is warranted. 38 U.S.C.A. § 5108.

The veteran's claims to reopen service connection for 
paranoid schizophrenia and hypertension based on new and 
material evidence have been considered with respect to the 
duties to notify and assist.  Given the favorable outcome 
above, however, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

ORDER

New and material evidence has been submitted to reopen the 
service connection claim for a psychiatric disorder, to 
include paranoid schizophrenia, and, to this extent only, the 
claim is granted.

New and material evidence has been submitted to reopen the 
service connection claim for hypertension and, to this extent 
only, the claim is granted.


REMAND

The veteran has presented testimony relating his current 
diagnosis of schizophrenia to his administrative discharge 
from service, during a time when he was a squad leader and 
excited about going to war and serving his country.  He 
indicated that he never adjusted back to civilian life and 
continues to act as if he is in the military.  Two months 
after the veteran's June 10, 1992 discharge from active duty, 
an August 1992 private medical record notes the veteran 
stated he had joined the U.S. Army National Guard but did not 
inform them of his prior mental treatment or prior 
delinquency record and was unable to complete basic training.  
He had multiple complaints including depressed mood, poor 
concentration, and decreased ability to function, and was 
found to have some paranoid ideation and occasional audio 
hallucinations.  The assessment was rule out major 
depression.  A December 1995 private psychiatric evaluation 
shows an Axis I impression of paranoid schizophrenia in 
partial remission.  The veteran admitted to auditory 
hallucinations, which were partially controlled by 
medication.  A September 1998 private treatment note shows 
complaints of depression and inability to "calm down."  A 
May 2001 letter from the same private psychologist notes that 
he initially diagnosed the veteran with bipolar disorder in 
October 1998.  More recent VA medical records dated from 2005 
to 2006 noted continued diagnoses of schizophrenia.

The record documents a long-standing history of mental 
illness possibly as early as within two months after 
discharge from service.  Personnel records note that the 
veteran was administratively discharged on June 10, 1992.  A 
June 1992 letter from the veteran's commanding officer notes 
that the veteran had been a squad leader and they had high 
expectations for his future; but unfortunately he 
misunderstood that he had to list all involvement with 
authorities during his young adult years at entry into the 
military and did not do so.  Given the close proximity of 
possible mental illness to service and the personnel records 
and testimony provided by the veteran documenting the events 
in service, a medical opinion is necessary to determine 
whether the veteran's current psychiatric disorder is related 
to service.

The service medical records show an assessment of possible 
hypertension related to headache in May 1992.  The veteran 
complained of pain in the chest substernal and stated that he 
had high blood pressure and had been on medication in the 
past.  Two months after the June 1992 discharge, an August 
1992 private medical record notes complaints of severe 
headaches.  A December 1995 private medical record shows an 
Axis III diagnosis of occasional hypertension.  VA medical 
records dated from 2005 to 2006 show continued diagnoses of 
uncontrolled hypertension.  As there is medical evidence of 
possible hypertension in service, and findings of 
hypertension since three years after discharge, a medical 
opinion is necessary to determine whether the current 
disability was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether a) there is clear and unmistakable 
evidence of any pre-existing psychiatric 
disorder; and if so whether this was 
aggravated by service; or b) if not, 
whether any current psychiatric diagnosis, 
including paranoid schizophrenia, is at 
least as likely as not related to any 
events in service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's current hypertension is at least 
as likely as not related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


